Citation Nr: 1543864	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to September 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO continued a 50 percent rating for the Veteran's  PTSD.  In May 2012, the Veteran filed a notice of disagreement (NOD).  In August 2012, the RO issued a statement of the case (SOC) affirming the previous rating determination and in September 2012 the Veteran filed a substantive appeal, via VA Form 9, Appeal to the Board of Veterans' Appeals.  On his substantive appeal, the Veteran requested a Board hearing via live video-conference.  In January 2013, the RO issued a supplemental statement of the case (SSOC).

The Veteran was scheduled for a video-conference hearing on July 5, 2013, however in a June 26, 2013 letter, the RO informed the Veteran that his hearing had to be rescheduled due to a scheduling conflict.  In an August 2013 letter, the Veteran was informed that his hearing was rescheduled for October 8, 2013.  It is unclear as to why the October 8, 2013 hearing was postponed, however an October 29, 2013 letter informed the Veteran that his hearing was scheduled for December 3, 2013.  In December 2013, the Veteran failed to report to his scheduled Board video-conference hearing.  In a December 2013 statement, the Veteran's representative indicated that due to unforeseeable reasons, the Veteran was unable to attend the scheduled hearing.  There was no request for a new hearing; and instead the representative requested that the Veteran's case be decided based on the evidence of record.  In April 2015, additional medical evidence pertinent to the issue on appeal was associated with the Veteran's claims file.

As explained in more detail below, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to PTSD, to include on an extra-schedular basis.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

As for the matter of representation, the Board notes that the Veteran was previously represented by The American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in May 2012).  In June 2015, the Veteran appointed Disabled American Veterans (DAV) (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in June 2015).  The Board recognizes the change in representation.  Further, in October 2015, DAV presented argument on the Veteran's behalf..  See October 1, 2015 Appellant's Brief.  

The Board points out that, in addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Relevant evidence contained in VBMS includes an April 2015 Disability Benefits Questionnaire (DBQ) written evaluation along with an April 2015 medical statement from the VA psychologist F.S.  Additionally, VA mental health records dated from August 2014 to April 8, 2015 are located in VBMS.  A review of the Virtual VA file reveals duplicative evidence of that contained in VBMS.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

First addressing characterization of the appeal, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States of Appeals for Veterans Claims (Court) held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, evidence added to the claims file since the RO's last adjudication appears to raise a claim for a TDIU.  In an April 2015 statement, VA psychologist F.S. indicated that the Veteran has difficulties holding a job and he is homeless and unable to work at the time of the assessment.  The psychologist therefore urged the RO to respond to the Veteran's claim by awarding him a 100 percent rating.

Given this evidence, the Board finds that the matter of the Veteran's entitlement to TDIU due to PTSD has reasonably been raised in the context of the Veteran's claim for a higher rating.  Rice, 22 Vet. App. at 447.  Because the 50 percent rating assigned for PTSD does not meet the percentage requirement of 38 C.F.R. § 4.16(a)  (2015) for award of a schedular TDIU, the Board has characterized this matter to include extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).  

However, as the AOJ has not specifically adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Evidence of record reflects that there are outstanding pertinent VA treatment records that need to be obtained.  In an April 8, 2015 VA mental health treatment record from Southeast Louisiana Veterans Health Care System (SLVHCS), clinical psychologist, F.S. noted that the Veteran would continue to be seen at the clinic for ongoing sessions and to be provided with problem solving training.  The Board notes that no further treatment records have been associated with the claims file.  As there are pertinent outstanding VA treatment records not associated with the claims file, on remand, the AOJ should associate with the claims file all outstanding VA records, to include from SLVHCS, dated since April 9, 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran opportunity to provide additional information and/or evidence pertinent to the matters on appeal (to include as regards private (non-VA) treatment, and employment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should give the Veteran notice of what is needed to establish a claim for a TDIU due to PTSD.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  

The AOJ's adjudication of both claims must include consideration of all evidence added to the claims file since the AOJ's last adjudication of the claim for increased rating-to include the evidence identified in the Introduction, above.  In adjudicating the claim for increased rating, the AOJ should consider and discuss whether "staged" rating of the Veteran's PTSD (assignment of different ratings for distinct periods, based on the facts found) is warranted; and, in adjudicating the claim for a TDIU due to PTSD, the AOJ should consider and discuss whether the requirements for invoking the procedures for extra-schedular consideration, set forth in 38 C.F.R. § 4.16(b), are met.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD. 

2.  Undertake appropriate action to obtain any additional outstanding VA records of evaluation and/or treatment of the Veteran, to include treatment records from SLVHCS, dated since April 9, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records and employment records. 

In the letter, explain what is needed to establish entitlement to a TDIU due to service-connected PTSD, to include on an extra-schedular basis.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him  in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any further opinion, if appropriate), adjudicate the claims on appeal.

Adjudicate both claims in light of all pertinent evidence (particularly, all that added to the claims file since the AOJ's last adjudication of the claim for increased rating for PTSD) and legal authority (to include, with respect to the increased rating claim, whether staged rating is warranted; and, with respect to claim for a TDIU due to PTSD, whether the requirements for invoking the procedures of 38 C.F.R. § 4.16(b), for extra-schedular consideration, are met).

7.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

